Citation Nr: 1218213	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus, or as a result of exposure to herbicide in Korea or other environmental toxins.

2.  Entitlement to service connection for a bilateral foot disorder, to include onychomycosis, tinea pedis, cellulitis, abscess, or diabetic foot ulcers, to include as secondary to diabetes mellitus, or as a result of exposure to herbicide in Korea or other environmental toxins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1971 to May 1974.  His official service personnel and treatment records confirm 396 days of service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied entitlement to the benefits currently sought on appeal.

The Board notes that the Veteran, in March 2006, originally sought VA disability benefits for disability generally described as a "bilateral foot disorder."  The RO, in an August 2006 rating decision, adjudicated this matter as claims for service connection for bilateral lower extremity peripheral vascular disease and onychomycosis or toenail fungus.  However, the record reflects that the Veteran has been diagnosed with a number of other bilateral foot problems during the appellate period.  Where a Veteran refers to a disabled body part, the claim includes all disabilities reasonably encompassed by the claimant's description and the medical evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).  As such, the Board finds it necessary to consider the claim in broader terms than mere onychomycosis, instead considering a claim for any currently diagnosed bilateral foot disorder as asserted by the Veteran and recharacterized this issue as noted above.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Seattle, Washington in March 2010 to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file.

In May 2010, the Board denied entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicide in Korea or other environmental toxins.  The issues of service connection for peripheral vascular disease and one or more bilateral foot disorders were remanded for additional development and adjudication.  

FINDINGS OF FACT

1.  Peripheral vascular disease has not been shown to have had its onset in service, within one year of service, nor is such disability otherwise a result of active military service or a service-connected disability. 

2.  A bilateral foot disorder, to include onychomycosis, tinea pedis, cellulitis, abscess, or diabetic foot ulcers, has not been shown to have had its onset in service, within one year of service, nor is such disability otherwise a result of active military service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  A bilateral foot disorder, to include onychomycosis, tinea pedis, cellulitis, abscess, or diabetic foot ulcers, was not incurred in or aggravated by the Veteran's active military service, nor is any such disability presumed to have been incurred in service or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in April and June 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, Social Security Administration disability records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with a VA examination in connection with his claims, and he testified at a hearing before the Board in March 2010.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  In this regard, the Board notes that, during hearing testimony in March 2010 the Veteran described receiving treatment as early as the late 1970's from two private practitioners.  As a result, the record was subsequently held open for 30 days to provide the Veteran an opportunity to obtain records from these sources or ask VA to obtain them on his behalf.  The Veteran did not do so, and the Board has no further obligation to seek these records in the absence of adequate identifying information such as a mailing address for the medical professionals in question.  38 C.F.R. § 3.159(c)(i).  The Veteran is reminded that the "duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for peripheral vascular disease and a bilateral foot condition, to include onychomycosis, tinea pedis, cellulitis, abscess, or diabetic foot ulcers, to include as secondary to diabetes mellitus, or as a result of exposure to herbicide in Korea or other environmental toxins.

Here, the Veteran is shown to have numerous problems with both feet, including amputation of the left forefoot due to diabetic complications.  In this regard, the Board notes that service connection for diabetes mellitus was denied in the Board's May 2010 decision, and therefore, service connection for peripheral vascular disease or his various foot conditions may not be granted merely as being caused or aggravated by diabetes mellitus.  However, as the Veteran has competently and credibly described witnessing certain changes in his feet during his military service, service connection my nevertheless be available on a direct basis.  
In a personal statement made in April 2006 the Veteran described his feet as black in color with toe nails turning brown due to poor circulation and toe nail fungus with onset during his service in Korea.  Also in a June 2006 personal statement, the Veteran confirms that the discoloration of his feet was observed during his time in the Air Force.  This type of visual observation is within the realm of the witness's personal knowledge, and as such the Veteran is competent to describe such symptomatology.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Further, upon entry into service in June 1970 the Veteran indicated that he either presently or previously had foot trouble on a Report of Medical History form contained within the service treatment records.  

In order to determine whether the Veteran has peripheral vascular disease or a bilateral foot disability that had its onset in or as a result of his military service, the Veteran was provided a VA examination dated in  September 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.   The examiner noted the problem of foot trouble in June 1970 and a physical finding of feet within normal limits since June 1970 and on April 1974 examination.  The examiner indicated that the Veteran was in Korea from 1972 to 1973.  The Veteran reported that he was exposed to spraying that was done in Korea for defoliation.  He indicated that the toenail fungus started bilaterally since he retunred from Korea while he was still in the service.  The examiner found that his left foot great toe started with infection with ulcer in January 2004.  Initially the great toe and the second toe were removed and soon the infection spread to the other toes and all toes were removed.  The examiner indicated that this was not completely healed and that there is a perforating ulcer in the plantar aspect of the great toe.  The Veteran was also noted to have toenail fungus of all toes on the right foot for which the Veteran applies medication.  The Veteran wears special shoes and stockings.  The examiner also noted that the Veteran was seen in Vascular Surgery in May 2007 for symptoms of cramps in the legs starting in 2005, that caused claudication of variable intensity in both legs, calves, and feet.  The Veteran was noted to have developed tingling and numbness and diminished sensation along with the leg cramps and coldness to touch of the feet up to the ankles.  After examination, the Veteran was diagnosed with (i) right foot onychomycosis of the toenails and diabetic foot ulcer; no evidence of tinea pedis, cellulitis or abscess, (ii) left foot amputation through the shafts of the metatarsals 1-5, well-healed with no residual ulcers in the foot and no calluses, (iii) diabetic peripheral neuropathy of the feet and legs, as likely as not due to the Veteran's diabetes mellitus, and (iv) peripheral vascular disease in both legs, as documented by the diminished pulses and cold sensation to the feet and leg cramps.  Regarding whether any of these diagnosed disabilities is related to the Veteran's military service, the examiner stated that "the medical records do not indicate any disease in the feet during service.  ... Under these conditions with history of diabetes and complex etiologies speculation would be required in this case to determine the actual causation and duration of the foot problems. ... The peripheral neuropathy in the feet is as likely as not due to diabetes.  

The examiner also provided an addendum opinion dated in January 2012.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the addendum, which included additional medical records submitted since the September 2010 report.  The examiner stated that "it is evident that there was no evidence of any deep venous thrombosis of the veins.  The ulcers on [the Veterans] foot are due to the peripheral microvascular disease , which was as likely as not due to diabetes type 2 (50/50 probability).  There are no other etiologies of the peripheral microvascular disease.  His pedal pulses were fairly felt including the popliteal pulses."

The Veteran's private and VA outpatient records were also reviewed.  These records show diagnoses and treatment for diabetic foot and toe ulcers with secondary contact dermatitis, cellulitis, abscess, neuropathy, diabetic neuropathy, and peripheral vascular disease.  These records do not indicate that any of the Veteran's conditions are a result of his military service, to include exposure to asbestos or other toxins.  Rather, the Veteran's foot and toe ulcers and neuropathy were indicated to be related to the Veteran's diabetes mellitus.  

In this regard, the Board notes that on the Veteran's March 2006 claims form, he responded to questions in the affirmative asserting that he was exposed to asbestos during service, and to environmental hazards in the Gulf War to include fuels, thinners and industrial glues.  Interestingly, the Veteran denied exposure to Agent Orange or other herbicides at the time.  VA Form 21-526, March 2006.  The Veteran did not specify what disability he believed to be related to the claimed asbestos or environmental exposures, and he is noted not to have served during the Gulf War era.  As described above, there is no competent and credible evidence of record that relates the Veteran's presently diagnosed foot and leg conditions to his military service in any way, to include as a result of asbestos or other environmental exposures during service.  

Based on the foregoing, the Board finds that entitlement to service connection for peripheral vascular disease, and a bilateral foot disorder, to include onychomycosis, tinea pedis, cellulitis, abscess, or diabetic foot ulcers, is not warranted in this case.  Here, the Veteran has been diagnosed with each of these conditions.  However, the VA examination dated in September 2010, with the January 2012 addendum, specifically found that the Veteran's diagnosed foot and toe ulcers (that also includes the ulcers that caused his left foot toe amputations), peripheral neuropathy of the feet and legs, and peripheral vascular disease in both legs, were caused by the Veteran's service-connected diabetes mellitus.  In the January 2012 addendum, the examiner clarified that the ulcers on the Veteran's foot are due to the peripheral microvascular disease, which was as likely as not due to diabetes type 2 (50/50 probability), and that there were no other etiologies of the peripheral microvascular disease.  While the examiner did not provide a specific opinion regarding  the Veteran's diagnosed right foot onychomycosis of the toenails, he did find that the medical records did not indicate any disease in the feet during service.  No other opinion was found regarding this condition linking it to the Veteran's military service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the September 2010 VA examiner in this case to be most persuasive, based as they were on examination of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's foot and leg disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his disabilities are outweighed by the medical evidence of record, specifically the opinion of the September 2010 VA examiner.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  









	(CONTINUED ON NEXT PAGE)



Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral vascular disease is denied.

Service connection for a bilateral foot disorder, to include onychomycosis, tinea pedis, cellulitis, abscess, or diabetic foot ulcers, is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


